

EXHIBIT 10.2
DATED     20 December 2017


AMTRUST CORPORATE CAPITAL LIMITED
AMTRUST CORPORATE MEMBER LIMITED
AMTRUST CORPORATE MEMBER TWO LIMITED
ANV CORPORATE NAME LIMITED
as Corporate Members
- and -
    
AMTRUST INTERNATIONAL INSURANCE, LTD.
as Account Party
- and -
AMTRUST FINANCIAL SERVICES, INC.
as Guarantor
- and -
THE BANKS AND FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1 OF THE AMENDED FACILITY AGREEMENT
as Original Banks
- and -
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON
BRANCH AND BANK OF MONTREAL, LONDON BRANCH
as Mandated Lead Arrangers
- and -
ING BANK N.V., LONDON BRANCH
as Bookrunner, Agent, Issuing Bank and Security Trustee


AMENDMENT AGREEMENT RELATING TO A
LETTER OF CREDIT FACILITY AGREEMENT


















--------------------------------------------------------------------------------





THIS AGREEMENT dated 20 December 2017 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED, a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB (“ACCL”);

(2)
AMTRUST CORPORATE MEMBER LIMITED, a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACML”);

(3)
AMTRUST CORPORATE MEMBER TWO LIMITED, a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACM2L”);

(4)
ANV CORPORATE NAME LIMITED, a company incorporated in England under registered
number 06705037 whose registered office is at 4th floor, 1 Minster Court,
Mincing Lane, London EC3R 7AA (“ANV” and, together with ACCL, ACML and ACM2L,
the “Corporate Members”);

(5)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the “Account Party”);

(6)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 251 Little Falls Drive, Wilmington,
Delaware 19808 (the “Guarantor” and, together with the Corporate Members and the
Account Party, the “Obligors”);

(7)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the “Original Banks”);

(8)
ING BANK N.V., LONDON BRANCH, as Bookrunner;

(9)
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH AND BANK OF
MONTREAL, LONDON BRANCH as Mandated Lead Arrangers (the “Lead Arrangers”);

(10)
ING BANK N.V., LONDON BRANCH, as Agent;

(11)
ING BANK N.V., LONDON BRANCH, as Issuing Bank; and

(12)
ING BANK N.V., LONDON BRANCH, as Security Trustee.

WHEREAS
(A)
By a letter of credit facility agreement dated 26 November 2013, as amended and
restated from time to time and most recently on 8 November 2017 (as amended,
restated, supplemented or otherwise modified from time to time, prior to giving
effect to this Agreement, the “Facility Agreement”) and made between the
Parties, the Banks agreed to provide a letter of credit facility of up to
£455,000,000 to provide Funds at Lloyd’s on behalf of the Corporate Members to
support their underwriting at Lloyd’s of London.

(B)
the Guarantor and certain of its Subsidiaries seek to enter into (i) an
agreement to effect the consummation of the transactions described in the
Contribution and Stock Purchase Agreement dated November 3, 2017, by and among
the Guarantor, Mayfield Holdings LLC






--------------------------------------------------------------------------------




and Feeco Holdings LP (an affiliate of Madison Dearborn Partners, LLC) (as
amended, supplemented or otherwise modified from time to time, the “Specified
Fee Business Investment Agreement”), (ii) the “Ancillary Agreements” as defined
in the Specified Fee Business Investment Agreement (the “Specified Fee Business
Ancillary Agreements”) and (iii) the transactions described in the Specified Fee
Business Investment Agreement and the Specified Fee Business Ancillary
Agreements (collectively, the “Specified Fee Business Transactions”) and in
connection therewith, the Obligors have requested that the Majority Banks and
the Agent agree to make certain modifications to the Facility Agreement.
(C)
The Parties now wish to amend the Facility Agreement in accordance with the
terms of this Agreement.

IT IS AGREED
1.
DEFINITIONS AND INTERPRETATION

1.1
Words and expressions defined in the Facility Agreement have the same meaning in
this Agreement unless otherwise defined herein.

1.2
In this Agreement:

“Amended Facility Agreement” means the Facility Agreement as amended by this
Agreement;
“Facility Agreement” has the meaning given in Recital (A) above;
“Amendment Effective Date” means 20 December 2017 or, if the conditions
precedent set out in Clause 5.4 below are not satisfied on that date, the date
on which they are satisfied;
“Party” means each party to this Agreement;
“Specified Fee Business Ancillary Agreements” has the meaning given in Recital
(B) above;
“Specified Fee Business Investment Agreement” has the meaning given in Recital
(B) above; and
“Specified Fee Business Transactions” has the meaning given in Recital (B)
above.
1.3
The provisions of Clauses 1.2 to 1.9 of the Amended Facility Agreement shall
apply to this Agreement as if references therein to “this Agreement” were
references to this Agreement.

1.4
From the Amendment Effective Date, any reference in any Finance Document to the
Facility Agreement shall be read and construed for all purposes as a reference
to the Amended Facility Agreement.

2.
AMENDMENT

2.1
With effect from the Amendment Effective Date, the following definitions shall
be inserted in Facility Agreement in their appropriate alphabetical order:

“Specified Fee Business Ancillary Agreements” means the “Ancillary Agreements”
as defined in the Specified Fee Business Investment Agreement.
“Specified Fee Business Holdco” means Mayfield Holdings LLC, a Delaware limited
liability company and a Subsidiary of the Guarantor, 51% of the Equity Interests
of which are to be sold at the Specified Fee Business Closing.




3



--------------------------------------------------------------------------------




“Specified Fee Business Closing” means the occurrence of the Closing (as defined
in the Specified Fee Business Investment Agreement) on or prior to the End Date
(as defined in the Specified Fee Business Investment Agreement).
“Specified Fee Business Investment Agreement” means that certain Investment
Agreement, dated 3 November 2017, by and among the Guarantor, Specified Fee
Business Holdco and Feeco Holdings LP (as amended, supplemented or otherwise
modified from time to time).
“Specified Fee Business Transactions” means the reorganization, debt incurrence
and sale transactions, and all other transactions, to be effected by the
Guarantor and certain of its Subsidiaries, substantially in accordance with the
terms set forth in the Specified Fee Business Investment Agreement and the
Specified Fee Business Ancillary Agreements.
2.2
With effect from the Amendment Effective Date, the definition of “Subsidiary” in
the Facility Agreement shall be amended to insert the following wording after
"one or more subsidiaries of the parent":

“; provided that under no circumstances shall Specified Fee Business Holdco or
any of its Subsidiaries be deemed to be a “Subsidiary” of the Guarantor or any
of its Subsidiaries from and after the Specified Fee Business Closing (including
for purposes of determining whether the accounts of Specified Fee Business
Holdco or any of its Subsidiaries are to be consolidated with the accounts of
Guarantor or any of its Subsidiaries in the consolidated financial statements of
Guarantor or any of its Subsidiaries prepared in accordance with GAAP, to the
extent applicable to any determination of compliance with any financial covenant
or test contained in this Agreement)”
2.3
With effect from the Amendment Effective Date, Clause 14.2(p)(iii) of the
Facility Agreement is amended as follows:

(a)
the word “or” at the end of paragraph (21) is deleted;

(b)
the full stop at the end of paragraph (22) is deleted and replaced with “; or”;
and

(c)
a new paragraph (23) is inserted as follows:

“(23)
any Security or Quasi-Security granted in relation to the property or assets of
Specified Fee Business Holdco and/or any of its Subsidiaries, securing
Indebtedness permitted under Clause 14.2(s)(xxxiv); provided that at no time
shall any Security or Quasi-Security referred to in this paragraph (23) secure
any of the property or assets of the Guarantor or any of its Subsidiaries.”

2.4
With effect from the Amendment Effective Date, Clause 14.2(s) of the Facility
Agreement is amended as follows:

(a)
the word “and” at the end of paragraph (xxxii) is deleted;

(b)
the full stop at the end of paragraph (xxxiii) is deleted and replaced with “;
and”; and

(c)
a new paragraph (xxxiv) is inserted as follows:

“(xxxiv)
Indebtedness incurred by Specified Fee Business Holdco and/or its Subsidiaries
solely in relation to the Specified Fee Business Transactions at any time up to
and including the Specified Fee Business Closing; provided that at no time after
the Specified Fee Business Closing shall the Guarantor or any of its
Subsidiaries constitute an obligor (however so described) with respect to any
such Indebtedness.”





4



--------------------------------------------------------------------------------




2.5
With effect from the Amendment Effective Date, Clause 14.2(t)(ii) of the
Facility Agreement is amended as follows:

(a)
the word “or” at the end of paragraph (9) is deleted;

(b)
the full stop at the end of paragraph (10) is deleted and replaced with “; or”;
and

(c)
a new paragraph (11) is inserted as follows:

“(11)
relating to the execution, delivery and performance of the Specified Fee
Business Investment Agreement and the Specified Fee Business Ancillary
Agreements and the consummation of the Specified Fee Business Transactions.”

2.6
With effect from the Amendment Effective Date, Clause 14.2(v) of the Facility
Agreement is amended as follows:

(a)
the word “and” at the end of paragraph (xiv) is deleted;

(b)
the full stop at the end of paragraph (xv) is deleted and replaced with “; and”;
and

(c)
a new paragraph (xvi) is inserted as follows:

“(xvi)
From and after the Specified Fee Business Closing, ownership by the Guarantor
(directly or indirectly) of Equity Interests issued by Specified Fee Business
Holdco.”

2.7
With effect from the Amendment Effective Date, Clause 14.2(y) of the Facility
Agreement is amended to insert the following wording at the end of the first
sentence thereto:

“(it being understood that the Specified Fee Business Transactions shall not be
deemed to constitute a substantial change for purposes of this Clause 14.2(y).”
3.
CONSENT

3.1
Subject to: (i) the conditions precedent set forth in Clause 5.4 below; and (ii)
the representation made in Clause 4.3 below being true and accurate in all
material respects, and notwithstanding anything to the contrary in the Facility
Agreement or the other Finance Documents, the Agent and the Banks hereby consent
to the performance by the Guarantor and its Subsidiaries of the Specified Fee
Business Investment Agreement and the Specified Fee Business Ancillary
Agreements and the consummation of the Specified Fee Business Transactions.



4.
REPRESENTATIONS AND WARRANTIES

4.1
Subject to Clause 4.2 of this Agreement, each Obligor represents and warrants
that each of the representations and warranties set out in Clauses 13.2 to 13.33
of the Amended Facility Agreement, construed as if references therein to “this
Agreement” were references to this Agreement, is true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to “material”, “Material Adverse Change” or similar wording, in all
respects) as at the Amendment Effective Date.

4.2
Each Obligor gives each representation and warranty under Clause 4.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

4.3
The Guarantor represents and warrants that the performance of, or under, the
Specified Fee Business Investment Agreement, the Specified Fee Business
Ancillary Agreements and the





5



--------------------------------------------------------------------------------




Specified Fee Business Transactions contemplated thereby, will not result in a
breach of any provision of the Amended Facility Agreement, subject to receipt of
necessary consents (other than with respect to execution and delivery of the
Specified Fee Business Investment Agreement) from certain lenders to the
Guarantor and/or its Subsidiaries (other than the Banks), which the Guarantor
has received confirmation will be granted on or about the date of this
Agreement.
5.
CONTINUITY AND FURTHER ASSURANCE

5.1
Continuing obligations

The rights and obligations of the Parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment hereunder, save insofar as they are amended hereby. In
addition:
(a)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue to fully secure the obligations of the relevant Obligors under the
Finance Documents (including but not limited to the Amended Facility Agreement);
and

(b)
the Guarantor confirms that from the Amendment Effective Date the guarantee and
indemnity given by it in Clause 12 (Guarantee and Indemnity) of the Facility
Agreement will continue in full force and effect and will extend to all
Obligations of each other Obligor under the Finance Documents (including but not
limited to the Amended Facility Agreement), in each case, notwithstanding the
amendment to the Facility Agreement made pursuant to this Agreement.

5.2
Prospective effect only

The amendments made hereby to the Facility Agreement shall, with effect from the
Amendment Effective Date, have prospective effect only.
5.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Amendment Effective Date shall be treated as
having been taken or made notwithstanding the amendment hereby, and shall not be
required to be taken or made again by reason of the amendment hereby.
5.4
Conditions precedent

It shall be a condition of the effectiveness of this Agreement that the Agent or
its legal advisers have received: (a) counterparts of this Agreement duly
executed by all of the Parties hereto, and (b) payment and/or reimbursement of:
(i) a consent fee, in a total amount of $15,000 (being $5,000 for the account of
each of the Banks), due and payable on the date of this Agreement by the Account
Party to the Agent (for distribution to the Banks), and (ii) the Agent’s and its
affiliates’ fees and expenses (including, to the extent invoiced, the reasonable
fees and expenses of counsel for the Agent) in connection with this Agreement.
5.5
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
6.
AMENDMENTS





6



--------------------------------------------------------------------------------




The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
7.
TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
8.
INCORPORATION OF TERMS

The provisions of Clauses 1.9 (Rights of third parties), 18.5 (Indemnity against
costs), 33 (Miscellaneous), 36 (Notices) and 37.2 to 37.7 (Applicable Law and
Jurisdiction) of the Amended Facility Agreement shall be incorporated into this
Agreement as if set out herein and as if references therein to “this Agreement”
were references to this Agreement.
9.
GOVERNING LAW

This Agreement and any contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.
10.
LENDER CONFIRMATION DATE

The Guarantor hereby confirms the occurrence of the “Lender Confirmation Date”,
as set forth in the Facility Agreement, and the undersigned acknowledge and
agree that from and after the date hereof, Section 15(b) of the Facility
Agreement shall be the applicable ratio for any test of the Consolidated Fixed
Charge Coverage Ratio pursuant to the Facility Agreement.


AS WITNESS the hands of the duly authorized representatives of the parties
hereto the day and year first before written.






7



--------------------------------------------------------------------------------






SIGNATURES TO AMENDMENT AGREEMENT
ACCL
SIGNED for and on behalf of AMTRUST CORPORATE CAPITAL LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACML
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACM2L
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER TWO LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ANV
SIGNED for and on behalf of ANV CORPORATE NAME LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACCOUNT PARTY
SIGNED for and on behalf of AMTRUST INTERNATIONAL INSURANCE, LTD.
 
/s/ Chris Souter
Chris Souter
Chief Financial Officer
Signature
Print Name
Job Title



GUARANTOR
SIGNED for and on behalf of AMTRUST FINANCIAL SERVICES, INC.
 
/s/ Stephen Ungar
Stephen Ungar
Secretary
Signature
Print Name
Job Title





8



--------------------------------------------------------------------------------






ORIGINAL BANKS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Jean-Jacques Van Helten
Jean-Jacques Van Helten
Managing Director
Signature
Print Name
Job Title



MANDATED LEAD ARRANGERS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Jean-Jacques Van Helten
Jean-Jacques Van Helten
Managing Director
Signature
Print Name
Job Title







9



--------------------------------------------------------------------------------




BOOKRUNNER
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title



AGENT
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title



ISSUING BANK
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title





SECURITY TRUSTEE
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Nick Marchant
Nick Marchant
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Mike Sharman
Mike Sharman
Managing Director
Signature
Print Name
Job Title







10

